Name: Commission Regulation (EEC) No 1437/88 of 26 May 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 88 Official Journal of the European Communities No L 131 /61 COMMISSION REGULATION (EEC) No 1437/88 of 26 May 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 1357/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n ) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 27 May 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987, p. 30 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . Article 2 This Regulation shall enter into force on 27 May 1988 . (4) OJ No L 88 , 1 . 4. 1988 , p . 6 . O OJ No L 167, 25. 7. 1972, p . 9 . ( «) OJ No L 176, 1 . 7. 1987, p . 30 . o OJ No L 183, 3 . 7. 1987, p . 14. (8) OJ No L 183, 3 . 7. 1987, p. 16 . 0 OJ No L 378, 31 . 12. 1987, p. 27. (10) OJ No L 125, 19 . 5. 1988 , p . 23 . (n) OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. (13&gt; OJ No L 183, 3 . 7. 1987, p. 18 . No L 131 /62 Official Journal of the European Communities 27. 5. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 May 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 0 3rd period 8 (') 4th period 9 0 5th period 10 o 1 . Gross aids (ECU) : I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,955 22,835 19,656 18,665 18,665 18,306 2. Final aids : IlII|| (a) Seed harvested and processed in : IlIIIl I  Federal Republic of Germany (DM) 55,93 55,65 46,78 44,58 44,58 44,11 ¢  Netherlands (Fl) 62,00 61,69 52,67 50,20 50,20 49,63  BLEU (Bfrs/Lfrs) 1 099,52 1 093,73 940,84 892,23 892,23 869,06  France (FF) 165,10 164,16 139,95 131,58 131,58 129,60  Denmark (Dkr) 197,94 196,87 168,97 160,12 160,12 154,75  Ireland ( £ Irl) 18,348 18,244 15,581 14,676 14,676 14,264  United Kingdom ( £) 13,633 13,544 11,425 10,693 10,693 10,273  Italy (Lit) 34 443 34 233 28 955 27 032 27 032 26 161  Greece (Dr) 1 936,49 1 909,06 1 444,36 1 242,83 1 242,83 111 8,33 (b) Seed harvested in Spain and processed : \ I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 498,13 3 479,61 2 987,88 2 819,50 2 819,50 2 728,09 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 404,06 4 374,85 3 817,60 3 609,76 3 609,76 3 484,80 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 27. 5. 88 Official Journal of the European Communities No L 131 /63 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 (') 3rd period 8 (') 4th period 9 (') 5th period 10 (') 1 . Gross aids (ECU) : |1 \\  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,455 25,335 22,156 21,165 21,165 20,806 2. Final aids : ||IlIlIl (a) Seed harvested and processed in : || IIl II  Federal Republic of Germany II|| Ill (DM) 61,89 . 61,61 52,68 50,48 50,48 50,01  Netherlands (Fl) 68,69 68,37 59,28 56,82 56,82 56,25  BLEU (Bfrs/Lfrs) 1 219,69 1 213,89 1 061,01 1 012,39 1 012,39 989,22  France (FF) 183,79 ' 182,85 158,64 150,27 150,27 148,29  Denmark (Dkr) 219,83 218,76 190,85 182,00 182,00 176,63  Ireland ( £ Irl) . 20,427 20,322 17,659 16,755 16,755 16,342  United Kingdom ( £) 15,273 15,184 13,066 12,333 12,333 11,914  Italy (Lit) 38 435 38 226 32 947 31 025 31 025 30 154  Greece (Dr) 2 257,34 2 229,91 1 765,21 1 563,68 1 563,68 1 439,18 (b) Seed harvested in Spain and l processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 883,66 3 865,14 3 373,41 3 205,03 3 205,03 3 113,62 (c) Seed harvested in Portugal and I processed :  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 833,37 4 804,16 4 246,91 4 039,07 4 039,07 3 914,11 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 131 /64 Official Journal of the European Communities 27. 5. 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 5 1st period 6 2nd period 7 3rd period 8 (') 4th period 9 (') 3,440 0,000 31,831 3,440 0,000 31,613 3,440 0,000 31,540 3,440 0,000 28,083 3,440 0,000 28,083 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 77,28 85,83 1 525,55 230,42 275,17 25,611 19,229 48 265 2 915,00 76,78 85,26 1 515,02 228,71 273,22 - 25,420 19,068 47886 2 868,45 76,63 85,07 1 511,50 227,81 . 272,57 25,353 19,014 47 589 2 816,83 66,86 75,20 1 344,47 201,28 242,28 22,431 16,734 41 825 2 348,66 66,86 75,20 1 344,47 201,28 242,28 22,431 16,734 41 825 2348,66 530,49 3 678,01 530,49 3 644,37 530,49 3 631,41 530,49 3 081,07 530,49 3 081,07 x  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 5 586,15 5 424,47 0,00 6 290,64 6 108,56 3 632,28 6 108,56 0,00 6 240,32 6 059,70 3 597,65 6 059,70 0,00 6 221,49 6 041,41 3 584,69 6 041,41 0,00 5 586,15 5 424,47 3 032,59 5 424,47 3 . Compensatory aids :  in Spain (Pta) 4 . Special aid : 3 032,59 5 424,47  in Portugal (Esc) (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in - 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,081900 2,077180 2,072720 2,068350 2,068350 2,054950 Fl 2,331390 2,327530 2,323750 2,319800 2,319800 2,307400 Bfrs/Lfrs 43,431600 43,431700 43,427300 43,416600 43,416600 43,390200 FF 7,041560 7,052610 7,063320 7,073980 7,073980 7,106320 Dkr 7,944600 7,965820 7,986360 8,005230 8,005230 8,058150 £Irl 0,778447 0,778911 0,779265 0,779733 0,779733 0,781392 £ 0,655881 0,656983 0,657996 . 0,659091 0,659091 0,662703 Lit 1 544,69 1 550,15 1 555,76 1 561,23 1 561,23 1 577,90 Dr 166,66200 167,92200 169,01100 170,36800 170,36800 175,40500 Esc 169,91900 170,84600 171,58500 172,63900 172,63900 175,06600 Pta 137,55600 137,97800 138,41100 138,82300 138,82300 140,19100